internal_revenue_service appeals_office alpha road suite mc 8000nwsat dallas tx release number release date date date uil code certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap fe dal in re eo revocation form required to be filed tax period s ended last date for filing a petition with the united_states tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective january x xxxx our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely team manager department of the treasury intemal revenue service te_ge examinations tax_exempt_and_government_entities_division date legend org name of organization ein ein of organization org taxpayer_identification_number ein form tax_year s ended december xx 20xx person to contact id number contact numbers telephone fax certified mail - retum receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f 1f we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a rameriz director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the pa - internal_revenue_service form 886a s ‘ explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xx legend aa state ab county cc name of organization nn name of individual ss related_organization xx year xx date x amount issue whether cc operated exclusively for exempt purposes within meaning of internal_revenue_code sec_501 facts cc is a aa not-for-profit corporation incorporated on may xx 19xx the stated purpose of the corporation is to acquire and administer funds and property which after the payment of necessary expenses shall be devoted exclusively to religious charitable scientific literary or educational_purposes on may xx 19xx cc applied for recognition as a tax-exempt_organization described in sec_501 on form_1023 on december xx 19xx based on the information that cc provided in its application_for exemption and on the assumption that they would operate in the manner represented in its application cc was recognized as of may xx 19xx as a tax- exempt_organization described in sec_501 since 19xx cc has promoted and operated a down payment assistance program hereinafter dpa under which it provides funds to home buyers to use as their down payments and collects the same amounts plus additional fees from the home sellers as more fully described below under cc’s program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations the marketing activities of cc include distributing pamphlets and providing information on its web site works with mortgage lenders and realtors nationwide to offer its down payment assistance program the web site provides a link for online processing a list of participating mortgage lenders and a copy of the pamphlet its pamphlets state that cc application_for recognition of tax-exempt status cc filed form_1023 application_for recognition of exempt status with the irs under penalties of perjury on may xx 19xx in which it represented its activities to be as follows the primary activity of the cc the corporation is to assist low income families with the purchase of a home form 886-arev department of the treasury - internal_revenue_service pada deparunent of the treasury - internal_revenue_service en 886a explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xx specifically the officers of the corporation will first hold free counseling seminars to educate members of the general_public about the home buying process the seminars will address the following how to determine the amount you can afford when buying a home - debt to credit ratios and formulas property taxes interest calculations and insurance cost - home inspections real_estate purchase documents - the loan process and loan documents the underwriting process and underwriting documents the homestead_exemption and application process legal aspects of buying and owning a home - tax benefits of owning a home - equity appreciation after attending the free seminar an individual will receive a certificate of completion confirming his her attendance individuals who complete the seminar receive a certificate of completion and who also qualify for assistance under fha guidelines may then apply for aid from the corporation the applicants will be charged a nonrefundable xx fee which will be applied to the corporation’s processing costs upon receipt of an application the corporation will first verify the applicant qualifies for assistance under fha ratio guidelines provided the applicant meets the fha qualification requirements and other general loan requirements credit complete information provided etc then the applicant will be issued preliminary approval for gift funds from the corporation which funds will be used for the down payment on a home for the applicant provided the remaining requirements set forth herein below are met the corporation will give the applicant at the closing of the home purchase funds equal to of the purchase_price to be used only for the down payment towards the purchase of the home applicant will not be required to repay these funds to the corporation in addition the corporation will assist the applicant in finding a lender willing to fund the remaining purchase_price for applicant via an fha or conventional loan to participate in the corporation’s loan program the lender must agree to include the majority of closing costs into the loan and the total loan must be within the financial guidelines for which the applicant has qualified and repayment terms must be within the range applicant can afford using fha and general lending ratios in other words the total loan department of the treasury - internal_revenue_service pa r wo 886a department of the treasury - internal_revenue_service form name of taxpayer explanation of items schedule no or exhibit year period ended xx 20xx cc in order to receive the gift funds the applicant must procure a contract for the purchase of a home within the price range for which the applicant has qualified the contract must also be made with a seller who has agreed in the contract to the corporation’s requirements specifically the seller must agree in the contract to furnish the applicant with a one year home warranty at no cost to the applicant and the seller must agree to pay corporation x of the purchase_price at the closing of the sale fees received after reduction for operational costs is sic used to grant further charitable gifts and provide continued counseling for the general_public in addition cc requires the applicant to provide his her own funds for a home owner’s insurance_policy with an insurer of applicant’s choice as well as pre-paid taxes and insurance real_estate agents who wish to participate in cc’s programs must provide cc with a written application setting forth the agent’s license information employment and references a nonrefundable xx fee is charged to the agent by cc to process the application by verifying the credentials listed the rationale underlying the corporation’s charitable purpose is basically that ccpromotes stability revitalized neighborhoods make a tremendous difference in families owning rather than renting many low income families even with reasonably good credit are unable to purchase their own homes most lack the down payment and closing cost not all persons are fortunate enough to have family or friends who can contribute to their well being the corporation’s goal is to help these types of families to own a home thereby promoting stable communities according to form_1023 the source of financial support for cc will be as follows in order of siz fees collected from sellers of residential real_estate at closing of the sale application processing fees from applicants processing fees paid to corporation by real_estate agents to verify agent is licensed and active the requested information and responses were as follows requested information please submit a copy of the fha income qualification guidelines response the maximum fha loan available for buyers in ab location of the organization is dollar_figurexxx fha income qualifications are determined by ratios of the mortgage payment must be less than xx of the applicants’ monthly total gross_income additionally the applicants’ combined mortgage payment and installment debt may not exceed xx of gross monthly income requested information you list compensation_for nn as dollar_figurexxx for 19xx dollar_figurexxx for form 886-a rev department of the treasury - internal_revenue_service pa wre oun 886a department of the treasury - internal_revenue_service explanation of items name of taxp ayer cc nu schedule no or exhibit wear period ended xx 20xx 20xx and xxx for 20xx please submit a brief explanation as to the significant increases in her salary each year response the corporation may be unable to pay nn compensation of dollar_figurexxx in the initial years it will take considerable time and effort to reach the organization’s goal of providing down payment gift funds for thirty applicants monthly the proposed budget reflects a reasonable amount of time to obtain this goal requested information if you require the seller to pay the organization x of the purchase_price how is the real_estate agent then paid response the real_estate agent is paid_by the seller at the close of escrow the agreement between the seller and agent is separate and apart from the agreement with the organization the organization provides the seller the benefit of a larger percentage of potential buyers the seller’s fee to the organization is paid only if the buyer has received a certificate of completion of cccounseling and receives an assisted down-payment from the organization the seller is not limited in any way from continuing to offer their home to other potential buyers requested information you have dollar_figurexxx listed as gross_investment_income for 19xx and then have an expense listed for 20xx and 20xx of repayment of gross_investment_income please fully explain both of these items response the capitalization of the organization is shown as item gross_investment_income this start-up capital is to be repaid interest only x for six month shown as item interest after six months the dollar_figurexxx principal and interest at x is to be amortized and fully repaid in thirty six months dollar_figurexxx monthly shown as item other schedule d requested information in my letter dated june xx 19xx i requested a copy of the fha income qualifications guidelines used by the organization you submitted a copy of fha’s maximum mortgage limits please submit a copy of the income qualifications used by the fha to qualify for an fha loan for example dollar_figurexxx maximum annual income for a family of x response the x loan program does not specify income qualifications instead fha controls the maximum loan amount available to the buyer based upon what a low to moderate income family can afford to pay for housing additional fha requires the buyer to meet certain debt to income ratios requested information based upon our review of your form_1023 and additional information it appears that you operate in a manner similar to a real_estate broker and or agent ie you bring buyers and sellers of the homes together through your programs that result in a home sale please submit a detail explanation regarding how your business differs from any other for profit real_estate brokerage and or agency response cc serves the general_public by offering the following education a division of the organization ss will provide educational form 886-acrev department of the treasury - internal_revenue_service pade - 886a form om name of taxpayer exhibit year period ended explanation of items department of the treasury - internal_revenue_service schedule no or ‘ xx 20xx cc counseling with regards to homeownership many participants will be first time home buyers single parents with children to support minorities and or persons who have reasonably good credit but just haven’t been able to acquire a down payment from their income down payment assistance fha encourages community cc by allowing close family members or a charitable_organization to contribute as a gift the buyer’ sec_3 down payment protection for home buyers cc requires the buyer to obtain a professional home inspection and the sellers to provide a one-year home buyers warranty unlike a real_estate agency cc does not assist the buyer in locating a home bringing a buyer and seller together preparing the offer negotiating the terms providing information to the lender not attend the buyer’s closing requested information why would the seller want to pay the real_estate agent a commission and also pay the organization x commission what benefits does the seller receive in exchange for participating in the program response the seller does not directly participate in the program education and down payment assistance rather the seller may accept or reject the buyer’s offer which includes a x service fee payable at closing to cc the sellers may refuse the offer and continue to market their home or choose the benefit of selling their home more quickly as they now have educated and qualified buyers ready willing and able to purchase their home the original application provided by cc disclosed that the sources of financial support would be from fees collected from sellers of residential real_estate at closing of the sale the application process fees from applicants and processing fees paid_by real_estate agents the application also explained that the percentage that the organization would receive from the seller at closing would be x it also states that the fees received after reduction for operational cost are used to grant further charitable gifts and provide continued counseling the general_public the application does not state however that the fees collected from the sellers are earmarked for specific buyers at closing articles of incorporation the articles of incorporation for cc dated march xx 19xx state the following article ii the corporation is organized pursuant to the provisions of the aa nonprofit corporation code the code article ii the objects and purposes of the corporation are to acquire and administer funds and property which after the payment of necessary expenses shall be devoted exclusively to religious charitable scientific literary or educational_purposes form 886-a rev department of the treasury - internal_revenue_service paras - department of the treasury - interna revenue service oo 886a t explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xxk the articles of incorporation of cc include a dissolution clause which requires that upon dissolution remaining net assets will go to another 501_c_3_organization federal returns cc filed forms for the calendar years ended december xx 20xx and 20xx it did not file forms 990-t the organization reported the income from the fees paid_by the sellers as contributions the service charge was reported as program service income part iii statement of cc form_990 for the 20xx tax_year states individuals who qualify for assistance under fha guidelines may apply for aid from cc at the closing of the home purchase funds equal to x of the purchase_price will be given to be applied toward the down payment of the home these funds are not required to be repaid in 20xx cc received dollar_figurexxx in gross revenue from amounts paid to it by sellers participating in cc dpa program cc reported the sellers’ payments as contributions and the service charge was reported as program service revenue cc also reported that it distributed dollar_figurexxx in down payment assistance to homebuyers for use as down payments and or to pay for closing costs cc’s form_990 part iv line shows that as of december xx 20xx cc had total unrestricted net assets of -dollar_figurexxx operation of cc down payment assistance program cc advertised in its publication the process through which an applicant may receive down payment assistance the publication stated that the organization offers potential homebuyers a nationwide down payment assistance program that has helped many people to purchase a home the publication also disclosed that there were no income restrictions first time buyer status or educational requirements the publication stated that the organization gives a potential applicant up to x of the sale price of the house to be used as a down payment or for closing costs the publication also stated that the funds are a gift to the potential home buyer from a non-profit charitable_organization the funds are not required to be repaid the publication also states the seller makes a contribution to cc to cover the amount_of_the_gift plus a small service fee the organization works with mortgage lenders and realtors nationwide to offer the program the mortgage lenders will help to determine whether the potential home buyer is qualified for the program cc does not provide down payment assistance to the buyer if the seller does not enter into the agreement with cc the buyer and the real_estate agent if the seller agrees to participate the agent and buyer proceed to try to get the buyer approved for a loan through a mortgage company which will accept gift funds from a 501_c_3_organization cc provides the lender with a certificate of completion to advise the lender of the amount_of_the_gift funds the buyer will receive when the loan is approved the organization is notified and the closing attorney sends to form 886-arev department of the treasury - internal_revenue_service pawe- -- department of the treasury - internal_revenue_service form om 886a explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xx cc wiring instructions cc wires the promised amount of down payment upon the closing of the sale the seller wires or delivers the downpayment assistance and the x service fee to the closing attorney the money is not given directly to cc by the seller the check is made out to the closing attorney and is deposited into an escrow account after closing the funds are wired to the organization by the attomey if the sale is not completed the seller provides no funds to cc there is no evidence that cc ever provided any down payment assistance to a buyer of property the seller of which did not reimburse cc for the amount of the down payment assistance provided plus the administrative fee cc does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by cc did not include data on the buyers’ incomes and gave no indication that cc screened with respect to such data cc’s dpa program provided down payment assistance to any homebuyers who qualified for a mortgage loan according to the form_1023 application provided by cc and subsequent correspondence with the irs fha income qualifications are determined by ratios of which means that the mortgage payment must be jess than x of the applicant’s monthly total gross_income the applicant’s combined mortgage payment and installment debt may not exceed x of applicant’s gross monthly income there is no income limit for the program in essence these transactions result in a circular flow of the money the sellers make payments to cc provides funds to the buyers the buyers in turn use the funds to make the down payment necessary to purchase the home from the seller law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see ilr-c sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single form 886-arrev department of the treasury - internal_revenue_service pada department of the treasury - internal_revenue_service explanation of items name of taxpayer rm 886a bo cc schedule no or exhibit year period ended xx 20xx nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite form 886-acrev department of the treasury - internal_revenue_service pa wwr c form deparnnent of the treasury - internal_revenue_service 886a y explanation of items name of taxpayer schedule no or exhibit year period ended xx 20kx om cc a l in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 ii the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors form 886-agiev department of the treasury - internal_revenue_service paace- department of the treasury - internal_revenue_service schedule no or fom on 886a explanation of items name of taxpayer cc exhibit year period ended xx 20xx include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed toward assisting low-income families to obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 c situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference form 886-a rev department of the treasury - internal_revenue_service pa ttr on aon 886a department of the treasury - interna revenue service explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xx given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the treasury regulations thus the revrul_2006_27 2006_21_cb_915 discussed whether organizations that provide dpa operate exclusively for charitable purposes situation described an organization formed to provide down payment assistance to low-income persons in deciding whether to provide assistance to a low-income applicant the organization’s grantmaking staff knew the identity of the home seller and also potentially knew the identities of other interested parties organization’s grantmaking staff was able to take into account whether the home seller or another interested_party was willing to make a payment to the organization to finance its dpa activities the organization relied on payments from sellers and other real-estate related businesses that stood to benefit from the transactions that the organization facilitated transactions the organization received a payment from the home seller corresponding to the amount of the down payment assistance provided on the seller’s home the revenue_ruling held that the correlation between the amount of the seller’s payment and the amount of the down payment assistance provided on the seller’s home and the organization’s reliance on the sellers’ payments for most of its funding indicated that the benefit to the home sellers was a critical aspect of the organization’s operations in this respect the organization was like the organization considered in easter house which received all of its support from fees charged to adoptive parents like the organization considered in american campaign academy the organization was structured and operated to assist private parties who stood to benefit from its operations the revenue_ruling concluded that the organization was not operated exclusively for exempt purposes and thus did not qualify for exemption from federal_income_tax as an organization described in sec_501 in substantially_all of the benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the form 886-a rev department of the treasury - internal_revenue_service pace _ i department of the treasury - internal_revenue_service oo 886a explanation of items name of taxpayer cc schedule no or exhibit year period ended xx 20xx ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in k's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq form 886-a rev department of the treasury - internal_revenue_service pace form 886a deparnnent of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended xx 20xx cc analysis cc is not described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class charitable purposes include relief of the poor and distressed see sec_1 c - d cc’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program does not serve exclusively low-income persons cc does not have any income limitations for participation in its dpa program cc does not screen applicants for down payment assistance based on income cc records do not include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans the program is not limited to first-time homebuyers assisting random individuals in obtaining mortgage loans does not relieve the poor and distressed within the meaning of sec_501 cc program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code although cc purports to provide some homebuyer counseling the record does not establish that this activity was substantial moreover even if substantial this activity was outweighed by activities that served substantial non-exempt purposes only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if the dpa program were directed to exclusively low-income individuals or disadvantaged communities cc’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 cc is structured and operated to assist the private parties who fund it and give it business sellers who participate in cc’s program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell homes at the full listed prices or by being able to reduce the amount of the negotiated discounts on the homes buyers who participate in cc’s program form 886-axrev department of the treasury - internal_revenue_service pa tre -- form 886a ' name of taxpayer explanation of items department of the treasury - internal_revenue_service cc schedule no or exhibit year period ended xx 20xx benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in cc’s program from real_estate brokers to escrow companies benefit from increased sales volume it is evident from the foregoing that cc program provides ample private benefit to the various parties in each home sale cc’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities cc relies exclusively on sellers and other real- estate related businesses that stand to benefit from the transactions it facilitates cc neither solicits nor receives funds from other sources before providing down payment assistance cc’s staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested cc requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of x or the sales_price per home sale cc secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless cc is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing cc’s instructions to title and escrow companies provide that at the close of escrow the seller’s contribution along with any cc’s fees must be sent to cc after closing the fact that the service fees charged the sellers in each instance were calculated to reimburse cc for the cost of providing down payment assistance on the seller’s home as well as cc’s total reliance on seller fees and fees from real_estate professionals for support indicate that the private benefit to home sellers was a critical aspect of cc’s operations cc’s promotional material and its marketing activities show that cc _ operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which cc operated its dpa program shows that cc was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect cc’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 cc’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself cc provided services to home sellers for which it charged a market rate fee cc did not market its services primarily to persons within a charitable_class cc’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property cc did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy and easter house a substantial part of cc’s activities furthered commercial rather than exempt purposes form 886-acrev department of the treasury - internal_revenue_service paaa 886a form deparment of the treasury - internal_revenue_service a name of taxpayer explanation of items cc schedule no or exhibit year period ended xx 20xx based on the foregoing cc has not operated exclusively for exempt purposes and accordingly is not entitled to exemption from federal_income_tax as an organization described in sec_501 furthermore the payments from the home sellers to cc also do not qualify as gifts under sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather are in response to an anticipated economic benefit namely facilitating the sale of the seller’s home under 363_us_278 such payments are not gifts for purposes of sec_102 the government proposes revoking cc’s exemption back to january x 20xx in its application_for exemption signed under penalties of perjury on may xx 19xx cc represented that its purpose was to assist low income families with the purchase of a home the records provided by cc did not include data on the buyers’ incomes and gave no indication that cc screened with respect to such data rather cc’s dpa program provided down payment assistance to any homebuyers who qualified for a loan furthermore although cc stated that it provided counseling to home buyers no contemporaneous_records were kept to verify the number of persons counseled or the type of counseling provided revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 cc’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of cc’s determination_letter to achieve a purpose that is described under that in order to gualify for exemption under sec_50l c an oe eaton must be both organized and operated code section cc is not operated in accordance with internal governing qualification for tax exemption under the code cc assistance pupae in the form o home cc offers its income levels or needs cc’s activities do not target nei hborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination a gift to individuals and families for the purchase of a down payment assistance to interested buyers regardless of the buyers’ revenue code sec_501 and the regulations thereunder provides down payment cc operates in a manner indistinguishable from a commercial enterprise cc’s primary activity is brokering transactions to facilitate the selling of homes cc’s primary goal is to maximize the fees from these transactions cc’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located because cc’s primary activity is not conducted in a manner designed to further sec_501 purposes cc inc is not operated exclusively for exempt purposes within the meaning of sec_501 form 886-acrev department of the treasury - internal_revenue_service pa fer on form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer cc j schedule no or exhibit year period ended xx 20xx for the foregoing reasons revocation of exempt status is proposed effective january x 20xx taxpayer’s position cc was offered a supervisory conference after the laws issues facts and conclusions were discussed nn president of the organization stated she did not feel the need to have a conference with the supervisor she also stated that she would probably appeal but will first have to consult with her attorney before she gives an official statement about the outcome form 886-arev department of the treasury - internal_revenue_service pace
